DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No KR10-2018-0101420, filed on 08/28/2018.

Allowable Subject Matter
Claims 1, 3-4, 6-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, 35 U.S.C. 101, and claim objections, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: Claims 1, 3-4, 6-8 are considered allowable since when reading the claims in light of the specification, none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specific in the independent claims including at least:

From independent claim 1:
when the correlation is statistically significant, adjusting the treatment based on the correlation to increase a survival rate of a patient of the treatment, and when the correlation is not statistically significant, affirming that the treatment needs no adjustment with regard to the new continuous variable, 
wherein the determining comprises: 
transforming a set of continuous variables included in the set of clinical variables into a set of categorical variables in the analysis data; 
calculating a significance probability (p-value) by comparing the set of clinical variables with a mean of the continuous variables; and 
for each clinical variable in the set of clinical variables, determining the clinical variable having the significance probability which is smaller than a predetermined setting value, as a confounder.

From independent claim 4:
when the correlation is statistically significant, adjusting the treatment based on the correlation to increase a survival rate of a patient of the treatment, and when the correlation is not statistically significant, affirming that the treatment needs no adjustment with regard to the new continuous variable, 
wherein the determining comprises: 
transforming a set of continuous variables included in the set of clinical variables into a set of categorical variables in the analysis data; 
calculating a significance probability (p-value) by comparing the set of clinical variables with a mean of the continuous variables; and 
for each clinical variable in the set of clinical variables, determining the clinical variable having the significance probability which is smaller than a predetermined setting value, as a confounder.

From independent claim 7:
when statistically significant, is used to adjust the treatment based on the correlation to increase a survival rate of a patient of the treatment, and wherein the correlation, when not statistically significant, affirms that the treatment needs no adjustment with regard to the new continuous variable, 
wherein the adjusting unit: 
extracts a set of clinical variables from the set of data; 
for each of the set of clinical variables, calculates a significance probability (p-value) by comparing each of the set of clinical variables with a mean of the continuous variables; and 
for each of the set of clinical variables, determines the clinical variable having the significance probability which is smaller than a predetermined setting value as a confounder.
	
The closest prior art of record, Han et al. (US 20210057110 A1) discloses constructing a disease network on the basis of the correlation among the confounding variables. They provide a method for more reliably deriving a correlation between diseases based on the fact that a disease may be influenced by a variety of clinical and medical confounding variables (such as age, gender, race, socioeconomic variables).

Ting et al. (Normalization and Statistical Analysis of Quantitative Proteomics Data Generated by Metabolic Labeling) teaches that the raw data obtained from proteomics experiments are normalized to produce more accurate estimates of the underlying biological effects being measured. They perform median normalization at the protein level to ensure all medians were 0 to transform continuous variables.

Shahul et al. (WO 2019/005963 A1) teaches adjusting multivariable models for clinically relevant confounders including maternal age, body mass index, gestational age at delivery and mean arterial pressure, and considering two-tailed p-values of < 0.05 statistically significant.

DeHann et al. (US 2007/0203746 A1) discloses applying a linear regression analysis function with patient age as the independent variable and drug dose as the dependent variable, and concluding that there is a correlation between the two variables and that the average dose is 10 milligram of drug for every 1 kilogram of patient.

However, none of the references discloses in detail 
	From independent claim 1:
when the correlation is statistically significant, adjusting the treatment based on the correlation to increase a survival rate of a patient of the treatment, and when the correlation is not statistically significant, affirming that the treatment needs no adjustment with regard to the new continuous variable, 
wherein the determining comprises: 
transforming a set of continuous variables included in the set of clinical variables into a set of categorical variables in the analysis data; 
calculating a significance probability (p-value) by comparing the set of clinical variables with a mean of the continuous variables; and 
for each clinical variable in the set of clinical variables, determining the clinical variable having the significance probability which is smaller than a predetermined setting value, as a confounder.

From independent claim 4:
when the correlation is statistically significant, adjusting the treatment based on the correlation to increase a survival rate of a patient of the treatment, and when the correlation is not statistically significant, affirming that the treatment needs no adjustment with regard to the new continuous variable, 
wherein the determining comprises: 
transforming a set of continuous variables included in the set of clinical variables into a set of categorical variables in the analysis data; 
calculating a significance probability (p-value) by comparing the set of clinical variables with a mean of the continuous variables; and 
for each clinical variable in the set of clinical variables, determining the clinical variable having the significance probability which is smaller than a predetermined setting value, as a confounder.

From independent claim 7:
when statistically significant, is used to adjust the treatment based on the correlation to increase a survival rate of a patient of the treatment, and wherein the correlation, when not statistically significant, affirms that the treatment needs no adjustment with regard to the new continuous variable, 
wherein the adjusting unit: 
extracts a set of clinical variables from the set of data; 
for each of the set of clinical variables, calculates a significance probability (p-value) by comparing each of the set of clinical variables with a mean of the continuous variables; and 
for each of the set of clinical variables, determines the clinical variable having the significance probability which is smaller than a predetermined setting value as a confounder.

as in the claims for the purpose of determining the patient treatment by transforming the input continuous variables based on the clinical confounding variables. 

Response to Arguments
Applicant's arguments filed on 01/12/2022 have been fully considered but they are not persuasive.
In Remarks, pp. 11-13, Applicant contends: 
The treatment adjustment limitation also has more than a nominal relationship to the judicial exception because it uses the recited abstract idea in a manner that imposes a meaningful limit on it, i.e., the abstract idea is used to identify a key clinical data (e.g., the dosage of the radiation exposure amount of lung during the radiation therapy in the disclosed radiation therapy example) and the key clinical data's turning point (e.g., the dose limit in the disclosed radiation therapy example) which is used in pointedly adjusting a treatment according to the turning point.

Examiner’s response:
The examiner understands the applicant’s assertion “The treatment adjustment limitation also has more than a nominal relationship to the judicial exception because it uses the recited abstract idea in a manner that imposes a meaningful limit on it, i.e., the abstract idea is used to identify a key clinical data … and the key clinical data's turning point.”
However, it appears that each processing step is just applying the abstract idea to a general field of endeavor. In addition, the technical improvement in the field is not necessarily reflected in the claims. Thus, just adding the treatment adjustment limitation based on the key clinical data and the key clinical data's turning point does not amount to significantly more than the judicial exception. In addition, the current claims do not clearly indicate how the new continuous variable is used for an actual treatment based on the correlation between the new continuous variable and the dependent variable, but the amended claims just say “to increase a survival rate of a patient of the treatment”. Thus, the amended claims still do not overcome the abstract ideas.
Therefore, the applicant’s arguments are not convincing.

Examiner’s Remarks
“CONTINGENT LIMITATIONS” of MPEP 2111.04.II says “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. … The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.” Thus, based on the “CONTINGENT LIMITATIONS” of MPEP 2111.04.II, claim 1 may be examined only for the first limitation since the “when it is determined that the confounding variable correction technique is necessary” step only considers when the confounding variable correction technique is necessary, but doesn’t consider when the confounding variable correction technique is NOT necessary. Thus, all of the limitations except the first limitation may not be examined since they are not required to be performed because the condition(s) precedent is/are not met. Note that in order to prevent the contingent condition, the “when it is determined that the confounding variable correction technique is necessary” step may need an additional condition of the confounding variable correction technique being not necessary, or it may be changed to a non-conditional claim language, or something else.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities: “the same combination” should read “a same combination”. Appropriate correction is required. In addition, claim(s) 6, 8 is/are objected to for the same reason.
Claim(s) 1 is/are objected to because of the following informalities: the last limitation should be indented. Appropriate correction is required.
Claim(s) 6 is/are objected to because of the following informalities: “the one of more confounders” should read “the one or more confounders”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 3-4, 6-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “significant” in claim 1 is a relative term which renders the claim indefinite. The term “significant” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In addition, claim(s) 4, 7 is/are rejected for the same reason.
Claim 1 has a conditional claim language “when it is determined that the confounding variable correction technique is necessary”, but it is not clear which steps are carried out when the condition is met. Thus, Appropriate explanation and/or amendment is required (e.g., based on indentations).
Claim(s) 1, 4, 7 each recite(s) limitations that raise issues of indefiniteness as set forth above, and dependent claims 3, 6, 8 are rejected at least based on their direct and/or indirect dependency from independent claims. Appropriate explanation and/or amendment is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4, 6-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception.

Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03:
Claims 1, 3-4, 6-8 recite a method/process or an apparatus; therefore, they fall into one of the statutory categories of invention.

Analysis of Claim 1
Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the 2019 PEG, a claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim. 
The claim recites a judicial exception (i.e., an abstract idea) without significantly more. For example, applicant claim limitations under broadest reasonable interpretation covers activities classified under mathematical concept. Abstract ideas classified under mathematical concepts include mathematical relationships, mathematical formulas or equations, and mathematical calculations, see MPEP 2106.04(a)(2), as highlighted in the claim analysis below.
The limitations of
“analyzing, using a univariate analysis method, a set of analysis data collected from a treatment wherein the set of analysis data comprises a continuous variable, a dependent variable, and a set of clinical variables, to determine a correlation between the continuous variable and the dependent variable, and to determine whether or not applying a confounding variable correction technique is necessary based on whether or not the correlation can be analyzed;
when it is determined that the confounding variable correction technique is necessary,
determining one or more confounders from the set of analysis data;
classifying the set of analysis data into a plurality of subgroups having the same combination of the one or more confounders; 
generating a new continuous variable for each subgroup based on a representative value of a continuous variable distribution in each subgroup;
analyzing a correlation between the new continuous variable and the dependent variable for each subgroup; and
when the correlation is statistically significant, adjusting the treatment based on the correlation to increase a survival rate of a patient of the treatment, and when the correlation is not statistically significant, affirming that the treatment needs no adjustment with regard to the new continuous variable”, as drafted, are a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind. 
For example, the limitations in the context of this claim encompass the user mentally thinking with a physical aid (e.g., pencil and paper) of analyzing data and its variables to determine a correlation and to determine if cofounders need to be corrected; determining confounders; dividing data into subgroups; generating new input variables for subgroups; analyzing a correlation between variables; when the correlation is high, adjusting the treatment, and when the correlation is not high, not adjusting the treatment.

In addition, the limitation of 
“wherein the determining comprises: 
transforming a set of continuous variables included in the set of clinical variables into a set of categorical variables in the analysis data; 
calculating a significance probability (p-value) by comparing the set of clinical variables with a mean of the continuous variables;
for each clinical variable in the set of clinical variables, determining the clinical variable having the significance probability which is smaller than a predetermined setting value, as a confounder”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation based on mathematical relationships and/or mathematical formulas or equations and/or mathematical calculations. That is, nothing in the claim element precludes the step from practically being performed based on mathematical relationships and/or mathematical formulas or equations and/or mathematical calculations. For example, the limitation in the context of this claim encompass just transforming input continuous variables to categorical variables; calculating a significance probability by comparing clinical variables with a mean of input variables; for each clinical variable, determining a confounder.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. In addition, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation based on mathematical relationships and/or mathematical formulas or equations and/or mathematical calculations, but for the recitation of generic computer components, then it falls within the “Mathematical concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong Two: 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite additional elements. Thus, the claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, the claim is not patent eligible.

In Summary, the claim recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more than the judicial exception. As such, taken as a whole, the claim is ineligible under the 35 USC 101.

Analysis of Claim 3
Step 2A Prong One: The claim recites, inter alia:  
setting a representative value of the continuous variable distribution for each subgroup to be "real number" (Mental process); and 
transforming the continuous variable of each subgroup into a relative value with respect to the set "real number" (Mathematical calculation)
The claim falls within the “mathematical concepts” and/or “mental processes” groupings of abstract ideas as discussed above. Therefore, the claim recites an abstract idea.
Step 2A Prong Two: 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite additional elements. Thus, the claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, the claim is not patent eligible.
 In Summary, the claim recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more than the judicial exception. As such, taken as a whole, the claim is ineligible under the 35 USC 101.

Analysis of Claim 4
Step 2A Prong One: The claim recites, inter alia:  
analyzing a correlation between an adjusted continuous variable and a specific dependent variable of data to be analyzed (Mental process) (Mathematical calculation)
extracting information on a continuous variable, a dependent variable, and a set of clinical variables from a set of data collected from a treatment; (Mental process)
determining one or more confounders from the set of clinical variables; (Mental process)
transforming the continuous variable into a new continuous variable using the determined one or more confounders (Mathematical calculation); and 
analyzing a correlation between the new continuous variable and the dependent variable (Mental process)
when the correlation is statistically significant, adjusting the treatment based on the correlation to increase a survival rate of a patient of the treatment, and when the correlation is not statistically significant, affirming that the treatment needs no adjustment with regard to the new continuous variable, (mental process)
wherein the determining comprises: (mental process)
transforming a set of continuous variables included in the set of clinical variables into a set of categorical variables in the analysis data; (Mathematical calculation)
calculating a significance probability (p-value) by comparing the set of clinical variables with a mean of the continuous variables; and (Mathematical calculation)
for each clinical variable in the set of clinical variables, determining the clinical variable having the significance probability which is smaller than a predetermined setting value, as a confounder. (Mathematical calculation)
The claim falls within the “mathematical concepts” and/or “mental processes” groupings of abstract ideas as discussed above. Therefore, the claim recites an abstract idea.

Step 2A Prong Two: 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite additional elements. Thus, the claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, the claim is not patent eligible.

In Summary, the claim recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more than the judicial exception. As such, taken as a whole, the claim is ineligible under the 35 USC 101.

Similarly, Claim(s) 7 is/are rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Analysis of Claim 6
Step 2A Prong One: The claim recites, inter alia:  
classifying the set of data into a plurality of subgroups having the same combination of the one of more confounders; (Mental process)
setting a representative value of the continuous variable distribution for each subgroup to be "real number" (Mental process); and 
transforming the continuous variable of each subgroup into a relative value with respect to the set "real number" (Mental process)
The claim falls within the “mathematical concepts” and/or “mental processes” groupings of abstract ideas as discussed above. Therefore, the claim recites an abstract idea.
Step 2A Prong Two: 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite additional elements. Thus, the claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, the claim is not patent eligible.
 In Summary, the claim recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more than the judicial exception. As such, taken as a whole, the claim is ineligible under the 35 USC 101.

Analysis of Claim 8
Step 2A Prong One: The claim recites, inter alia:  
classifies the set of data into a plurality of subgroups having the same combination of the one or more determined confounders; (Mental process)
transforms the continuous variable of each subgroup into a relative value with respect to "real number" with "real number" as a representative value of a continuous variable distribution for each subgroup to generate a new continuous variable. (Mental process); 
The claim falls within the “mathematical concepts” and/or “mental processes” groupings of abstract ideas as discussed above. Therefore, the claim recites an abstract idea.
Step 2A Prong Two: 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite additional elements. Thus, the claim is directed to an abstract idea.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, the claim is not patent eligible.
 In Summary, the claim recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more than the judicial exception. As such, taken as a whole, the claim is ineligible under the 35 USC 101.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed below:
Hegi et al. (US 20110076283 A1): teaches a method for predicting or diagnosing outcome of concomitant chemo-radiotherapy of a subject suffering from brain tumor.
Monier et al. (US 20160063212 A1): teaches medical guidelines based on the history of the medical records for a large patient population.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEHWAN KIM whose telephone number is (571)270-7409. The examiner can normally be reached Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.K./Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129